DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This action is in response to applicant’s amendment and remarks dated January 31, 2022.  Claims 1, 5-6, 13, 19, 22, 26, and 29 are amended.  Claims 2-4, 7-11, 14, and 17-18 are cancelled.  Claims 1, 5-6, 12-13, 15-16, 19-29 are pending and stand rejected.  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 20 recites, “the frit includes a plurality of apertures extending through the frit”.  It is unclear if this is the same “a plurality of apertures” recited in claim 13, or a new “plurality of apertures”.  For purposes of examination it considered to be the same plurality of apertures.
Claim 28 recites, “wherein the first and second frits circumferentially extend around the respective first and second portions of the first atomizer”.  This is indefinite in view Figure 4 which is the only figure in the instant application which illustrates a first frit 41 and a second frit and the second atomizer.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins (US 2019/0124982) in view of Potter (US 2020/0268052). 
Regarding claim 1, Atkins discloses aerosol devices have compartmentalized materials that allow for vaporizing a first and a second material (abstract).  Atkins discloses a first liquid reservoir (Fig. 5B, reservoir 507, ¶158); a second liquid reservoir (Fig. 5B, reservoir 509, ¶158); and a first atomizer (Fig. 5B, combination of the wire and heater) including a first heating element, the first atomizer configured and arranged to receive a liquid solution from at least one of the first liquid reservoir and the second liquid reservoir, and vaporize the liquid solution into an airflow (¶157-¶158).  Atkins discloses wherein the first atomizer is further configured and arranged to receive a flavorent solution from the first liquid reservoir
Atkins may not explicitly disclose:
a second atomizer including a second heating element, the second atomizer configured and arranged to receive a nicotine solution from the second liquid reservoir, and vaporize the nicotine into an airflow; 
and a first wick that is in fluid communication with the first liquid reservoir, the second liquid reservoir, the first heating element, and the second heating element; 
and wherein the first wick is configured and arranged to draw the flavorent solution from the first liquid reservoir into contact with the first heating element and the nicotine solution from the second liquid reservoir into contact with the second heating element via capillary action.  
Atkins teaches a multitude of embodiments.  Atkins teaches an embodiment wherein there is a second atomizer including a second heating element receiving liquid and vaporizing the liquid.  Atkins further teaches an embodiment wherein there is a third atomizer. (See Fig. 2, ¶93, ¶140).
Atkins further teaches that the wicking material draws a liquid vaporizable material into the atomizer via capillary action (¶111).  Atkins teaches another embodiment wherein there is a 
Potter, considered analogous art in the field of electronic smoking devices, teaches a comparable device comprising a liquid reservoir (118), a heating element (114) and a wick (220) which draws liquid from the reservoir to the heating element to create an aerosol (¶40). Potter further  arrangement where the heater (214) has two distinct coiled regions (215, 216), in contact with different regions of the same wick (220), where the two different heating regions may deliver different heat rate or heat flux to the wick depending on the number of loops of in the respective heating region, the radius of loops or loops, the thickness of wire in a loop, or the shape of loop (¶53 – ¶65).  Thus it can be said that Potter considers using two different heater configurations located on the same wicking material to deliver varying heat to said different locations within the atomizing area when the wicking material is in fluid connection with the liquid reservoir.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Atkins to include a second atomizer including a second heating element, the second atomizer configured and arranged to receive the nicotine solution from the second liquid reservoir, and vaporize the nicotine into an airflow; and a first wick that is in fluid communication with the first liquid reservoir, the second liquid reservoir, the first heating element, and the second heating element; and wherein the first wick is configured and arranged to draw the flavorent solution from the first liquid reservoir into contact with the first heating element and the nicotine solution from the second 
Regarding claim 5, modified Atkins discloses the electronic cigarette of claim 1 as discussed above.  Atkins further discloses control electronics communicatively coupled to the first atomizer and the second atomizer, the control electronics configured and arranged to independently control vaporization of the nicotine and flavorent solutions into the airflow (¶21, ¶26-¶27).  
Regarding claim 6, modified Atkins discloses the electronic cigarette of claim 5 as discussed above.  Atkins further discloses an airflow sensor (¶125) communicatively coupled to the control electronics, the airflow sensor configured and arranged to sense the airflow through the electronic cigarette and transmit an electrical signal to the control electronics indicative of the airflow, the control electronics further configured and arranged to vary the vaporization of the nicotine and flavorent solutions into the airflow based at least in part on the airflow sensed (¶138).  

Claims 13, 15-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 2014/0261488) in view of Schuler (US 2017/0013878). 
Regarding claim 13, Tucker discloses an electronic smoking article (Abstract).  Tucker teaches a reservoir portion including a first liquid reservoir (Fig. 2, liquid supply reservoir 14a, ¶15) containing a flavorent solution (¶39); a second liquid reservoir (Fig. 2, liquid supply reservoir 14b, ¶15 containing a nicotine solution (¶17); a first atomizer (Fig. 2, heater 19a, ¶22) in fluid communication with the first liquid reservoir, the first atomizer configured and arranged to receive the flavorent solution from the first liquid reservoir, and vaporize the flavorent solution into an airflow; a second atomizer (Fig. 2, heater 19b, ¶22) in fluid communication with the second liquid reservoir, the second atomizer configured and arranged to receive the nicotine solution from the second liquid reservoir, and vaporize the nicotine solution into the airflow (¶12, ¶16, ¶40).
Tucker further discloses a first pump (pressurization arrangement 50a in combination with valve 40a)  in fluid communication between the first liquid reservoir and the first atomizer, a second pump (pressurization arrangement 50b in combination with valve 40b) in fluid communication between the second liquid reservoir and the second atomizer; and wherein the first and second pumps are configured and arranged to draw the flavorent and nicotine solutions from the liquid reservoirs to the respective heating coils (¶15-¶16 and ¶29-¶30).
Tucker does not disclose a frit in fluid communication with the first liquid reservoir via the first pump and direct fluid communication with the first atomizer, the frit including a plurality of apertures extending through the frit.    
Schuler teaches a comparable atomizer (150) and reservoir (140) where the atomizer is separated from liquid in the reservoir by a barrier (175) between the reservoir and the atomizer. The barrier may be absorbent, permeable, or semi-permeable to allow liquid to travel from the reservoir to the atomizer, where suitable materials suitable for the barrier include a glass frit (¶25-¶26). Schuler further teaches where the frit provides the advantage of preventing or minimizing heat loss from the heating element because the liquid from the reservoir is directly conducted to the atomizing unit (¶27).  Schuler teaches that the barrier may contain the liquid and allow the wick to draw liquid and replenish vaporized liquid (¶28). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tucker to include a frit in fluid communication with the first liquid reservoir via the first pump and direct fluid communication with the first atomizer, the frit including a plurality of apertures extending through the frit as taught in Schuler.  A barrier that is semi-permeable and constructed of materials such as cotton or fiberglass (¶26) would inherently comprise a plurality of apertures for the liquid to pass 
Regarding claim 15, modified Tucker discloses the electronic cigarette system of claim 13.  Tucker further discloses a power supply portion (Fig. 2, power supply 12, ¶33) mechanically coupled to the reservoir portion, the power supply portion including control electronics communicatively coupled to the first atomizer and the second atomizer, the control electronics configured and arranged to independently control vaporization of the nicotine and flavorent into the airflow (¶23, ¶29-¶34).  
Regarding claim 16, modified Tucker discloses the electronic cigarette system of claim 15.  Tucker further discloses wherein the power supply portion further includes an airflow sensor (Fig. 2, puff sensor 16, ¶12) communicatively coupled to the control electronics, the airflow sensor configured and arranged to sense the airflow through the reservoir portion and transmit an electrical signal to the control electronics indicative of the airflow, the control electronics further configured and arranged to vary the vaporization of the nicotine and flavorent into the airflow based at least in part on the sensed airflow (¶29-¶31).  
Regarding claim 19, modified Tucker discloses the electronic cigarette system of claim 13.  Tucker further discloses a power supply portion mechanically coupled to the reservoir portion, the power supply portion including control electronics communicatively coupled to the first and second atomizer, and the first and second pump, the control electronics configured and arranged to independently control the first pump and the first atomizer, and the second pump and the second atomizer, and thereby independently control vaporization of the nicotine solution and the flavorent solution into the airflow (¶23, ¶29-¶34).  
Regarding claim 20, modified Tucker discloses the electronic cigarette system of claim 13 as discussed above.  Modified Tucker may not explicitly disclose wherein the frit includes a plurality of apertures extending through the frit, and the frit is configured and arranged to evenly distribute the flavorent solution from the first liquid reservoir along a length and circumference of the first atomizer.  
Schuler teaches a comparable atomizer (150) and reservoir (140) where the atomizer is separated from liquid in the reservoir by a barrier (175) between the reservoir and the atomizer. The barrier may be absorbent, permeable, or semi-permeable to allow liquid to travel from the reservoir to the atomizer, where suitable materials suitable for the barrier include a glass frit (¶25-¶26). Schuler further teaches where the frit provides the advantage of preventing or minimizing heat loss from the heating element because the liquid from the reservoir is directly conducted to the atomizing unit (¶27).  Schuler teaches that the barrier may serve on or more functions including, contain the liquid and allow the wick to draw liquid and replenish vaporized liquid, balance the pressure at the interaction of the liquid’s surface tension with the tank, act as a conduit to transfer liquid from the reservoir to the wick, maintain pressure equilibrium (¶28).  
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the fritted glass conduction element of Schuler into Tucker for use in the same invention as a simple substitution of one known element for another. The prior art (of Tucker) contains a known smoking device which differs from the claimed invention by the substitution of a different conduction method (i.e. a valve and a capillary tube) used with the same location relative to the heating element and control electronics and for the same purpose of .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Schuler as applied to claim 13 above, and in further view of Wensley (US 2015/0216237).
Regarding claim 12, modified Tucker discloses the electronic cigarette system of claim 13 as discussed above.  Modified Tucker may not explicitly disclose wherein the first and second pumps are oscillating diaphragm pumps.
Wensley teaches an atomizer (9006) to heat an aerosol precursor solution, delivered from a reservoir, into an aerosol for user consumption (¶153). Wensley teaches where the liquid formulation comprising a pharmaceutically active agent (e.g., nicotine) is delivered to the heater element through the use of a positive displacement pump, where a pump housed or located within a reservoir comprising a liquid formulation comprising a pharmaceutically active agent (e.g., nicotine) can be an oscillating diaphragm pump (¶140).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tucker to provide wherein the .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Schuler as applied to claim 13 above, and in further view of Potter ‘070 (US 2010/0059070).
Regarding claim 21, modified Tucker discloses the electronic cigarette system of claim 13 as discussed above.  Modified Tucker may not explicitly disclose wherein the frit is a ceramic-coated steel tube.
Potter ‘070 teaches a device for delivering volatilized material to a user (abstract).  Potter ‘070 teaches that the device has a metal heat transfer pipe 16 (Figs. 2-3, ¶42).  The pipe is filled with a heat transfer material 36 that comprises a capillary wicking material saturated with liquid.  The exposed end of the heat pipe 32 is suitable for contact with the tobacco section 22 and may incorporate a coating including stainless steel or heat conductive ceramics (¶42).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tucker to provide wherein the frit is a ceramic-coated steel tube as taught in Potter ‘070.  Potter ‘070 teaches a wicking material in a heat transfer pipe.  The end of the pipe that is in contact with the tobacco is coated with stainless steel or heat conductive ceramics.  A person of ordinary skill in the art would obviously use a ceramic coated steel tube because doing so would provide a material suited for the heat of vaporization (Potter ‘070, ¶42).
Claims 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins in further view of Schuler and Wensley and Black (US 20190357596 A1) priority date January 30, 2018. 
Regarding claim 22, Atkins discloses aerosol devices have compartmentalized materials that allow for vaporizing a first and a second material (abstract).  Atkins discloses a first liquid reservoir (Fig. 5B, reservoir 507, ¶518) containing a flavorent solution; a second liquid reservoir (Fig. 5B, reservoir 509, ¶158) containing a nicotine solution; and a first atomizer (combination of the wire and the heater) in fluid communication with the first and second liquid reservoir.  Atkins discloses the first atomizer configured and arranged to receive and vaporize the flavorent solution and the nicotine solution into an airflow (¶157-¶158).  
Atkins may not explicitly disclose:4Docket No. 065887-000943/FON0186US0116/114,526
a frit is positioned in fluid communication between the first liquid reservoir, the second liquid reservoir and the first atomizer, the frit including a plurality of apertures extending through the frit, and the frit is configured and arranged to evenly distribute the flavorent solution and the nicotine solution along a length and circumference of the first atomizer; 
a first pump in fluid communication between the first liquid reservoir and the first atomizer; and a second pump in fluid communication between the second liquid reservoir and the first atomizer; wherein the first and second pumps are configured and arranged to draw the nicotine and flavorent solutions from the first and second liquid reservoirs through the frit and into contact with the first atomizer.  
Schuler teaches a comparable atomizer (150) and reservoir (140) where the atomizer is separated from liquid in the reservoir by a barrier (175) between the reservoir and the atomizer. The barrier may be absorbent, permeable, or semi-permeable to allow liquid to travel from the reservoir to the atomizer, where suitable materials suitable for the barrier include a glass frit (¶25-¶26). Schuler further teaches where the frit provides the advantage of preventing or minimizing heat loss from the heating element because the liquid from the reservoir is directly conducted to the atomizing unit (¶27).  Schuler teaches that the barrier may contain the liquid and allow the wick to draw liquid and replenish vaporized liquid (¶28). Schuler further teaches that the barrier may be made of any suitable material including ceramics (¶26) and steel (¶27).
Wensley teaches an atomizer (9006) to heat an aerosol precursor solution, delivered from a reservoir, into an aerosol for user consumption (¶153). Wensley teaches where the liquid formulation comprising a pharmaceutically active agent (e.g., nicotine) is delivered to the heater element through the use of a positive displacement pump, where a pump housed or located within a reservoir comprising a liquid formulation comprising a pharmaceutically active agent (e.g., nicotine) can be an oscillating diaphragm pump (¶140).
Black teaches a vapor provisions system with a selectable degree of visibility for inhalation (Abstract).  Black teaches fluid pump 112 and 122 (Fig. 4, ¶65).  The system has control circuitry 135 which can control the pumping rates of the respective pumps (¶66).  Black teaches a ceramic disk though which source liquid enters the wick (¶33).  
It would have been prima facie obvious to one of ordinary skill in the art to incorporate a frit is positioned in fluid communication between the first liquid reservoir, the second liquid 
Regarding claim 24, modified Atkins discloses the electronic cigarette system of claim 22 as discussed above.  Modified Atkins may not explicitly disclose wherein the frit is further configured and arranged to mix the flavorent solution and the nicotine solution before applying the combined solution onto the first atomizer via the plurality of apertures.  
Atkins teaches mixing of the flavorants and the nicotine solution (¶19).  Specifically Atkins teaches that as the materials are vaporized they will mix along the path (¶139).  
Black teaches that the user may configure the electronic cigarette to generate a vapor using a mixture of the two vapors (¶45).  The ceramic disc 13 is porous such that the liquid may seep through the disc (¶31).  Black teaches an embodiment where both reservoirs have a disc.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Atkins to include wherein the frit is further configured and arranged to mix the flavorent solution and the nicotine solution before applying the combined solution onto the first atomizer via the plurality of apertures.  A person of ordinary skill in the art with two or more reservoirs would obviously mix the liquid contained in the reservoirs.  Inclusion of a frit to control the liquid as taught in Black would obviously be incorporated in Atkins.  Doing so would control the flow and the heating losses of the device while providing a vapor with multiple components to the user.
Regarding claim 25, modified Atkins discloses the electronic cigarette system of claim 22 as discussed above.  Atkins further discloses further including control electronics communicatively coupled to the first atomizer and the second atomizer, the control electronics configured and arranged to independently control vaporization of the nicotine and flavorent into the airflow (¶21, ¶26).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Atkins, Schuler, Wensley, and  Black as applied to claim 22 above, and in further view of Potter ‘070 (US 2010/0059070).
Regarding claim 23, modified Atkins discloses the electronic cigarette system of claim 22 as discussed above.  Modified Atkins may not explicitly disclose wherein the frit is a ceramic-coated steel tube.
Potter ‘070 teaches a device for delivering volatilized material to a user (abstract).  Potter ‘070 teaches that the device has a metal heat transfer pipe 16 (Figs. 2-3, ¶42).  The pipe is filled with a heat transfer material 36 that comprises a capillary wicking material saturated with liquid.  The exposed end of the heat pipe 32 is suitable for contact with the tobacco section 22 and may incorporate a coating including stainless steel or heat conductive ceramics (¶42).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Atkins to provide wherein the frit is a ceramic-coated steel tube as taught in Potter ‘070.  Potter ‘070 teaches a wicking material in a heat transfer pipe. The end of the sleeve that is in contact with the tobacco is coated with stainless steel or heat conductive ceramics.  A person of ordinary skill in the art would obviously use a ceramic coated steel tube because doing so would provide a material suited for the heat of vaporization (Potter ‘070, ¶42).

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins in further view of Schuler.
Regarding claim 26, Atkins discloses aerosol devices have compartmentalized materials that allow for vaporizing a first and a second material (abstract).  Atkins discloses an electronic cigarette (Fig. 4, electronic cigarette 100, ¶145 comprising: a first atomizer (Fig. 5B, a first liquid reservoir (Fig. 5B, reservoir 507, ¶158).  Atkins further discloses a second liquid reservoir (Fig. 5B, reservoir 509, ¶158); 
Atkins may not explicitly disclose:
a first frit in fluid communication between the first liquid reservoir and the first atomizer, the first frit including a first plurality of apertures extending through the first frit, the second frit is configured and arranged to evenly distribute, via the first plurality of apertures, a first liquid from the first liquid reservoir along a first portion of the first atomizer;
and a second frit in fluid communication between the second liquid reservoir and the first atomizer, the second frit including a second plurality of apertures extending through the second frit, the second frit is configured and arranged to evenly distribute, via the second plurality of apertures, a second liquid from the second liquid reservoir along a second portion of the first atomizer.  
Schuler teaches a comparable atomizer (150) and reservoir (140) where the atomizer is separated from liquid in the reservoir by a barrier (175) between the reservoir and the atomizer. The barrier may be absorbent, permeable, or semi-permeable to allow liquid to travel from the reservoir to the atomizer, where suitable materials suitable for the barrier include a glass frit (¶25-¶26). Schuler further teaches where the frit provides the advantage of preventing or minimizing heat loss from the heating element because the liquid from the reservoir is directly conducted to the atomizing unit (¶27).  Schuler teaches that the barrier may contain the liquid and allow the wick to draw liquid and replenish vaporized liquid (¶28). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Atkins to include a first frit in fluid communication between the first liquid reservoir and the first atomizer, the first frit including a first plurality of apertures extending through the first frit, the second frit is configured and arranged to evenly distribute, via the first plurality of apertures, a first liquid from the first liquid reservoir along a first portion of the first atomizer and a second frit in fluid communication between the second liquid reservoir and the first atomizer, the second frit including a second plurality of apertures extending through the second frit, the second frit is configured and arranged to evenly distribute, via the second plurality of apertures, a second liquid from the second liquid reservoir along a second portion of the first atomizer.  One of ordinary skill in the art would obviously include a frit.  Doing so would minimize heat loss from the heating element and control liquid flow.  In the case where there are several atomizers, as in Atkins, a person of ordinary skill in the art would include frits on each atomizer to minimize heating losses from each heating element and control liquid flow.
Regarding claim 27, modified Atkins discloses the electronic cigarette of claim 26 as discussed above.  Atkins further discloses wherein the first liquid is a flavorent solution (¶84, ¶88), and the second liquid is a nicotine solution (¶86).  
Regarding claim 28, modified Atkins discloses the electronic cigarette of claim 26 as discussed above.  Modified Atkins may not explicitly disclose wherein the first and second frits circumferentially extend around the respective first and second portions of the first atomizer.  
Schuler teaches a comparable atomizer (150) and reservoir (140) where the atomizer is separated from liquid in the reservoir by a barrier (175) between the reservoir and the atomizer. The barrier may be absorbent, permeable, or semi-permeable to allow liquid to travel from the reservoir to the atomizer, where suitable materials suitable for the barrier include a glass frit (¶25-¶26). Schuler further teaches where the frit provides the advantage of preventing or minimizing heat loss from the heating element because the liquid from the reservoir is directly conducted to the atomizing unit (¶27).  The device of Schuler is cylindrical as illustrated in Fig. 5.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Atkins to provide wherein the first and second frits circumferentially extend around the respective first and second portions of the first atomizer.  A person of ordinary skill in the art would desire the barrier to extend to separate the atomizer.  As can be seen in Schuler Fig. 5, the device is cylindrical.  Therefore the barrier, frit, extends in a circumferential fashion about the atomizer.  A person of ordinary skill in the art would immediately recognize the sealing function of the barrier to provide control.  Doing so would provide liquid control and minimize heat losses.  
Regarding claim 29, modified Atkins discloses the electronic cigarette of claim 26 as discussed above.  Atkins further discloses wherein the first and second frits are positioned within an inner diameter (Fig. 1, outer housing 2, ¶139) defined by the first atomizer.  The 
Response to Arguments
Applicant’s arguments, filed January 31, 2022, with respect to the rejection of claims 21 and 23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Potter '070.
Applicant's remaining arguments with respect to the other pending claims filed January 31, 2022 have been fully considered but they are not persuasive.
Regarding claim 1, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, a person of ordinary skill in the art would operate two heating coils from a single wick drawing from two different liquids.  Applicant argues that the prior art has other reasons for combining, miniaturizing an atomizing structure, but the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
Regarding claim 13, applicant argues, “the alleged motivation to combine Tucker and Carlson is improper. The Examiner alleges on p. 13 of the Office action that a POSITA "would obviously include a frit. Doing so would minimize heat loss from the heating element and control liquid flow." However, a wick would also minimize heat loss from the atomizer as it is also non-conductive and the primary reference already teaches controlling liquid flow via a pump.”  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the fact that a wick would minimize heat loss does not negate that the addition of a frit would further minimize heat loss and control liquid flow.  Further, Carlson was not relied upon in the rejection of claim 13, nor is Carlson a reference of record.
Regarding claim 20, applicant argues, “Examiner relied-upon prior art fails to teach aspects of the invention including, for example, "frit is configured and arranged to evenly distribute the flavorent solution from the first liquid reservoir along a length and circumference of the first atomizer." The Office action at p. 14 admits that the primary reference (Tucker) fails to teach such aspects of the invention and the rest of the rejection fails to present any correspondence with respect to the secondary reference (Tucker). As such, a prima facie rejection has not been presented for claim 20 and the rejection must be withdrawn.”  In frit is configured and arranged to evenly distribute the flavorent solution…”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case the elements of Schuler are in fluid communication regardless of their proximity and the barrier functions to distribute the flavorent solution (Schuler ¶28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726